Case
 Case1:20-cr-00501-LAP
      1:20-cr-00501-LAP Document
                         Document23-1
                                  24 Filed
                                      Filed01/15/21
                                            01/15/21 Page
                                                      Page11ofof66
Case
 Case1:20-cr-00501-LAP
      1:20-cr-00501-LAP Document
                         Document23-1
                                  24 Filed
                                      Filed01/15/21
                                            01/15/21 Page
                                                      Page22ofof66
Case
 Case1:20-cr-00501-LAP
      1:20-cr-00501-LAP Document
                         Document23-1
                                  24 Filed
                                      Filed01/15/21
                                            01/15/21 Page
                                                      Page33ofof66
Case
 Case1:20-cr-00501-LAP
      1:20-cr-00501-LAP Document
                         Document23-1
                                  24 Filed
                                      Filed01/15/21
                                            01/15/21 Page
                                                      Page44ofof66
Case
 Case1:20-cr-00501-LAP
      1:20-cr-00501-LAP Document
                         Document23-1
                                  24 Filed
                                      Filed01/15/21
                                            01/15/21 Page
                                                      Page55ofof66
Case
 Case1:20-cr-00501-LAP
      1:20-cr-00501-LAP Document
                         Document23-1
                                  24 Filed
                                      Filed01/15/21
                                            01/15/21 Page
                                                      Page66ofof66




                                        1/5/21




      15
